Order filed April 29, 2014




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-13-00606-CV
                                    ____________

                       HARRIS COUNTY, TEXAS, Appellant

                                         V.

 CARLO PARADA, PATRICIA CONTRERAS AND PATRICIA QUIROZ
                    CONTRERAS, Appellees


                       On Appeal from the 151st District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-03419

                                      ORDER

      On April 24, 2014, the parties notified this court that the parties had reached
an agreement to settle the issues on appeal, and requested that the appeal be abated
for completion of the settlement. The motion is granted. Accordingly, we issue
the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket for sixty days from the date of this order. The appeal will be
reinstated on this court’s active docket at that time, or when the parties file a
motion to dismiss the appeal or other dispositive motion. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion.



                                     PER CURIAM



Panel consists of Justices Christopher, McCally and Brown